DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 9-13, 17 and 18  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McFarland (US 20190037967 to McFarland, II et al.).
	Concerning claim 1 and 11, as seen at least in figure 7 McFarland discloses a footwear knit article (fig.1) comprising: a first location (A, fig.7) having a first knit structure including a repeating pattern of a first number of knit courses having a first yarn knit with a first basic knit stitch (courses 1, 4, 5, 8: with the yarn 168, 170) and a second number of knit courses having the first yarn (see [0033] where the yarns can be any suitable material, i.e. the yarn can be the same), wherein within each knit course of the second number of knit courses (course with yarn 174), the first yarn is knit in a repeating pattern including a first number of knit stitches knit with a second basic knit stitch (tucks) and a second number of float stitches. Re claim 3, the first number of knit stitches (1 tuck)  is different from the second number of float stitches (3 floats) as in figure 7, course 3. Re claim 5,  discloses a different number of first and second courses as seen in figure 7. Re claims 9 and 10, a second location (B) having a second knit structure, the second knit structure including a repeating pattern of a third number(courses 4 and 5) of knit courses having the first yarn knit with the first basic knit stitch and a fourth number of knit Courses (3 and 7) having the first yarn, wherein within each knit course of the fourth number of knit courses, the first yarn is knit in a repeating pattern including a third number of knit stitches knit with the second basic knit stitch and a fourth number of float stitches, wherein one or more of the third number of knit courses is different from the first number of knit courses and the fourth number of float stitches is different from the second number of float stitches.
Re claim 17, McFarland  teaches a method of knitting a knit article (Fig.7) comprising: during a single knitting event: knitting a first knit structure at a first location of the knit article, the first knit structure including a repeating pattern (A) of a first number of knit courses having a first yarn knit with a first basic knit stitch (courses 1, 4, 5, 8: with the yarn 168, 170) and a second number of knit courses having the first yarn (see [0033] where the yarns can be any suitable material, i.e. the yarn can be the same), wherein within each knit course of the second number of knit courses (course with yarn 174), the first yarn is knit in a repeating pattern including a first number of knit stitches knit with a second basic knit stitch and a second number of float stitches; and knitting a second knit structure (B) at a second location of the knit article, the second knit structure including a repeating pattern of a third number of knit courses (4+5) having the first yarn knit with the first basic knit stitch and a fourth number of knit courses having the first yarn, wherein within each knit course of the fourth number of knit courses (zone B, courses 3+7), the first yarn is knit in a repeating pattern including a third number of knit stitches knit with the second basic knit. stitch (tucks) and a fourth number of float stitches, wherein one or more of the third number of knit courses is different from the first number of knit courses (the number of courses with floats in zone A is higher than in zone B) and the fourth number of float stitches is different from the second number of float stitches (the size of floats is higher in zone B than in zone A). Re claim 18, the float stitch in the second number of knit courses and the fourth number of knit courses extends over from two wales to five wales as seen in figure 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims  2 and 4  are rejected under 35 U.S.C. 103 as being unpatentable over McFarland. 
McFarland teaches the invention substantially as claimed previously indicated in the rejection to claim 1.  McFarland does not set forth that the first number of knit stitches is the same as the second number of float stitches or the first number of knit courses is the same as the second number of knit courses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different knit designs including providing  the first number of knit stitches the same as the second number of float stitches and the first number of knit courses is the same as the second number of knit courses in order to optimize the aesthetic design of the knit fabric. 

 
Claims 6-8, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland in view of Tannebaum (US 2020/0347530). 
	McFarland teaches the invention substantially as claimed as  previously indicated. However, McFarland does not set forth plaited relationship with an elastic yarn.  Tanenbaum teaches a similar footwear knit that includes a plaited relationship with an elastic yarn. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the knitted structure of McFarland’s with a plaited relationship with elastic yarn in order to increase the elasticity and compression of the knit footwear. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw